Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This Non-Final action is in response to Applicant’s amendment and RCE of 25 March 2021. Claims 1-2, 4 and 7-23 are pending and have been considered as follows. Claims 3 and 5-6 are cancelled.
Response to Arguments
Applicant’s arguments with respect to rejection of claims 1-20 under 35 USC 103 as set forth in the final office action of 21 January 2021 have been considered and are persuasive. However, upon further consideration, a new ground(s) of rejection has been made as outlined below. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 21 is indefinite because of the recited limitation “information” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same information previously recited in claim 1 or not. 

Claims 22 and 23 are rejected as being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12 and 14-23 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US9987745B1) in view of Tobey (US20080302200A1) in further view of Wang (US20150314449A1) and in yet further view of Somani (US20160034723A1).
Regarding claim 1, Berard discloses a mobile robot (see at least abstract) comprising: a motorized base configured to move the mobile robot within a geographical area (see at least Figures 1-4, Col.5 lines 26-30 and lines 40-46); a wireless transceiver configured to communicatively couple to a remote security system (see at least Col.5 lines 26-30 and Col 6 lines 10-33) ; a robot body on the motorized base (see at least Figures 1-4 and Col.5 lines 26-30) comprising: a mechanical arm (see at least Figures 1-4, Col.5 lines 26-30) , the mechanical arm configured to contract and extend relative to the robot body (see at least Figures 1-4, Col.5 lines 26-30, Col.11 lines 45-55, Col.11 lines 18-30, Col.15 lines 32-42 and lines 48-60); a plurality of sensors configured to collect data describing a surrounding environment of the mobile robot (see at least abstract, Figures 1-4, Col.5 lines 26-30 and Col.6 lines 34-49) ; and a controller (see at least abstract, Col.5 lines 47-56 and Col.6 lines 1-9) configured to: receive the data describing the surrounding environment from the plurality of sensors (see at least abstract, Col.5 lines 47-56, Col.6 lines 1-9 and Col.7 line 9-25) and use received data for movement of the robot and its arm in order to perform task/goals (see at least abstract, Col.5 lines 47-56, Col.6 lines 1-9, Col.7 line 9-25 and Col.10 lines 16-34).
Berard fails to disclose a rotatable ring encircling the robot body and configured to rotate horizontally around the robot body and a mechanical arm coupled to the rotatable ring; based at least in part on the received data, determine a desired position of the mechanical arm relative to the robot body; and rotate the rotatable ring until the mechanical arm is at the desired position.
Tobey teaches a rotatable ring encircling the robot body and configured to rotate horizontally around the robot body (see at least Figure 4, [0007]-[0009], [0057], [0063]-[0065] and [0071]) and a mechanical arm coupled to the rotatable ring (see at least Figure 4, [0007]-[0009], [0056], [0057] and [0071]); based at least in part on the received data, determine a desired position of the mechanical arm relative to the robot body (see at least [0007]-[0009], [0057], [0062], [0105] and [0107]); and rotate the (see at least Figures 13-23, [0007]-[0009], [0057], [0062], [0105] and [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey of a rotatable ring encircling the robot body and configured to rotate horizontally around the robot body and a mechanical arm coupled to the rotatable ring; based at least in part on the received data, determine a desired position of the mechanical arm relative to the robot body; and rotate the rotatable ring until the mechanical arm is at the desired position since they are both directed to robots performing tasks and the use of Tobey would increase efficiency and reliability.
Berard as modified by Tobey fails to disclose the data including a location of a point of interest/station/object. However, such matter is suggested by Wang (see at least abstract, [0025], [0026] and [0045]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey to incorporate the teachings of Wang wherein the data includes a location of a point of interest/station/object since they are all directed to robots performing tasks and use of Wang would increase accuracy and therefore reliability. 
Berard as modified by Tobey and Wang fails to disclose the data including a location of a security credential reader and using the mobile robot for presenting a security credential to the security credential reader; for the desired position to be to present the security credential and responsive to presenting the security credential to the security credential reader, determining whether the security credential reader is (see at least abstract, [0003], [0017]-[0019], [0024], [0026], [0040], [0041], [0057], [0060], [0061], [0082]-[0087], [0094], [0097]-[0099], [0103]-[0105] and [0108]-[0111]). It still would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey and Wang to incorporate the teachings of Somani of the data including a location of a security credential reader and using the mobile robot for presenting a security credential to the security credential reader; for the desired position to be to present the security credential and responsive to presenting the security credential to the security credential reader, determining whether the security credential reader is properly 2updated with information associated with the presented security credential since Berard as modified by Tobey and Wang discloses a mobile robot which can perform tasks such as opening a door based on data describing the surrounding the environment, the data including a location of a point of interest/station/object and determine a desired position of the mechanical arm relative to the robot body based on the received data; and Somani teaches the fact that some barriers/doors/gates/turnstiles include an access control system with a security credential reader and that a security credential can be presented/provided to the security credential reader by a robot; therefore, one of ordinary skill in the art would find it obvious to modify Berard as modified by Tobey and Wang to incorporate the teachings of Somani in order to increase system’s efficiency, reliability and safety by ensuring the mobile robot is capable of performing tasks even when there is a need to present a security credential and further increasing reliability and safety by ensuring that 

Regarding claim 10, Berard fails to disclose wherein the rotatable ring is configured to rotate 360 degrees in a clockwise and in a counterclockwise direction.
Tobey teaches wherein the rotatable ring is configured to rotate 360 degrees in a clockwise and in a counterclockwise direction (see at least [0008], [0009], [0016] and [0057]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey wherein the rotatable ring is configured to rotate 360 degrees in a clockwise 

Regarding claim 11, Berard fails to disclose determining a current position of the mechanical arm relative to the robot body; calculating an angular distance between the current position and the desired position; and rotating the rotatable ring by the calculated angular distance.
Tobey teaches determining a current position of the mechanical arm relative to the robot body (see at least Figures 7-25, [0007]-[0009], [0057], [0062], [0105] and [0107]); calculating an angular distance between the current position and the desired position (see at least Figures 7-25, [0007]-[0009], [0057], [0062], [0105] and [0107]); and rotating the rotatable ring by the calculated angular distance (see at least Figures 7-25, [0007]-[0009], [0057], [0062], [0105] and [0107]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey to determine a current position of the mechanical arm relative to the robot body; calculate an angular distance between the current position and the desired position; and rotate the rotatable ring by the calculated angular distance since they are both directed to robots performing tasks and use of Tobey would increase efficiency and reliability.

Regarding claim 12, Berard discloses wherein the mechanical arm is coupled to a mechanical hand that is configured to grab an object with a predetermined amount of (see at least see at least abstract, Figures 2-4, Col.5 lines 31-39 and lines 47-56, Col.6 lines 1-9 and lines 50-61, Col.7 line 9-25, Col.9 lines 42-58, Col.10 lines 16-34, Col.11 lines 45-55, Col.11 line 63-Col.12 line 10, Col.14 lines 4-23 and Col.17 lines 5-16; even though Berard does not explicitly disclose releasing the object in response to instructions provided by the controller, he does disclose the robot turning a doorknob, opening the door and moving through the door in response to instructions provided by the controller; therefore, it is implicit that the robot has released the object (doorknob) at the end of the task).

Regarding claim 14, Berard discloses wherein the plurality of sensors comprises one or more of the following: an infrared sensor, a pressure sensor, a sound sensor, a motion sensor, an accelerometer, an altimeter, a LIDAR sensor, and a GPS sensor (see at least Col.6 lines 34-49).

Regarding claim 15, Berard discloses wherein the mechanical arm is coupled to a member via a first joint (see at least Figures 2-4, Col.5 lines 31-39), the mechanical arm configured to rotate relative to the first joint (see at least see at least Figures 2-4, Col.5 lines 31-39, Col.6 lines 50-61, Col.9 lines 42-58, Col.10 lines 16-34, Col.11 lines 45-55, Col.11 line 63-Col.12 line 10, Col.14 lines 4-23 and Col.17 lines 5-16).
Berard fails to disclose wherein the mechanical arm is coupled to the rotatable ring.
(see at least Figure 4, [0007]-[0009], [0056], [0057] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey wherein the mechanical arm is coupled to the rotatable ring since they are both directed to robots performing tasks and use of Tobey would increase efficiency and reliability. Therefore, it would have been obvious to couple the mechanical arm to the rotatable ring via the first joint in order to ensure maximum efficiency and reliability of the robotic system.

Regarding claim 16, Berard discloses the mechanical arm rotating relative to the first joint (see at least see at least Figures 2-4, Col.5 lines 31-39, Col.6 lines 50-61, Col.9 lines 42-58, Col.10 lines 16-34, Col.11 lines 45-55, Col.11 line 63-Col.12 line 10, Col.14 lines 4-23 and Col.17 lines 5-16).
Berard fails to disclose wherein the mechanical arm is configured to rotate 360 degrees in a clockwise and in a counterclockwise direction.
Tobey teaches wherein the mechanical arm is configured to rotate 360 degrees in a clockwise and in a counterclockwise direction (see at least Figures 7-23, [0005], [0056], [0060], [0062], [0072], [0080], [0082] and [0085]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey wherein the mechanical arm is configured to rotate 360 degrees in a clockwise and in a counterclockwise direction since they are both directed to robots performing 

Regarding claim 17, Berard discloses wherein the mechanical arm comprises a plurality of arm segments (see at least Figures 2-4 and Col.5 lines 31-39).

Regarding claim 18, Berard discloses herein a first arm segment of the plurality of aim segments is coupled to a member via the first joint and coupled to a second arm segment via a second joint (see at least Figures 2-4 and Col.5 lines 31-39).
Berard fails to disclose an arm segment coupled to the rotatable ring.
Tobey teaches an arm segment coupled to the rotatable ring (see at least Figure 4, [0007]-[0009], [0056], [0057] and [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey of an arm segment coupled to the rotatable ring since they are both directed to robots performing tasks and use of Tobey would increase efficiency and reliability. Therefore, it would have been obvious to couple the first arm segment to the rotatable ring via the first joint in order to ensure maximum efficiency and reliability of the robotic system.

Regarding claim 19, Berard discloses wherein the second arm segment is configured to move relative to the first aim segment via the second joint (see at least see at least Figures 2-4, Col.5 lines 31-39, Col.6 lines 50-61, Col.9 lines 42-58, Col.10 lines 16-34, Col.11 lines 45-55, Col.11 line 63-Col.12 line 10, Col.14 lines 4-23 and Col.17 lines 5-16).

Regarding claim 21, Berard as modified by Tobey and Wang fails to disclose wherein determining whether the security credential reader is properly updated with information associated with the presented security credential further comprises: comparing the information associated with the presented security credential to an access history of the security credential reader; 5responsive to the information associated with the presented security credential matching the access history, determining that the security credential reader is properly updated; and responsive to the information associated with the presented security credential not matching the access history, determining that the security credential reader is not properly updated. However, such matter is suggested by Somani (see at least abstract, [0003], [0017]-[0019], [0024], [0026], [0040], [0041], [0057], [0060], [0061], [0082]-[0087], [0094], [0097]-[0099], [0103]-[0105] and [0108]-[0111]). It still would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey and Wang to incorporate the teachings of Somani wherein determining whether the security credential reader is properly updated with information associated with the presented security credential further comprises: comparing the information associated with the presented security credential to an 

Regarding claim 22, Berard as modified by Tobey and Wang fails to disclose responsive to determining that the security credential reader is not properly updated, notifying a human operator that the security credential reader is not functioning properly. However, such matter is suggested by Somani (see at least abstract, [0003], [0017]-[0019], [0024], [0026], [0040], [0041], [0057], [0060], [0061], [0082]-[0087], [0094], [0097]-[0099], [0103]-[0105] and [0108]-[0111]). It still would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to 

Regarding claim 23, Berard as modified Tobey and Wang fails to disclose wherein the information associated with the presented security credential includes a time at which the security credential is presented to the security credential reader. However, such matter is suggested by Somani (see at least abstract, [0003], [0017]-[0019], [0024], [0026], [0040], [0041], [0057], [0060], [0061], [0082]-[0087], [0094], [0097]-[0099], [0103]-[0105] and [0108]-[0111]). It still would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey and Wang to incorporate the teachings of Somani wherein the information associated with the presented security credential .

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US9987745B1) in view of Tobey (US20080302200A1) in further view of Wang (US20150314449A1) in yet further view of Somani (US20160034723A1) and in yet further view of Rudakevych (US20100139995A1).
Regarding claim 2, Berard discloses one or more flippers coupled to the mobile robot (see at least Col.11 lines 31-43).
Berard as modified by Tobey, Wang and Somani fails to disclose one or more flippers coupled to the mobile robot within a threshold distance of the motorized base of the mobile robot, the one or more flippers configured to prevent objects from blocking movement of the mobile robot.
(see at least Figure 2A, [0041], [0082] and [0098]-[0110]) the one or more flippers configured to prevent objects from blocking movement of the mobile robot (see at least Figures 5A-5R, [0041] and [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Rudakevych of one or more flippers coupled to the mobile robot within a threshold distance of the motorized base of the mobile robot, the one or more flippers configured to prevent objects from blocking movement of the mobile robot since they are all directed to robots performing tasks and use of Rudakevych would ensure increased safety and reliability.

Regarding claim 4, Berard as modified by Tobey, Wang and Somani fails to disclose wherein the one or more flippers are made of one or more of: rubber, plastic, metal, and a composite material.
Rudakevych teaches wherein the one or more flippers are made of one or more of: rubber, plastic, metal, and a composite material (see at least [0049] and [0082]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Rudakevych wherein the one or more flippers are made of one or more of: rubber, plastic, metal, and a composite material .

Claims 7-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Berard (US9987745B1) in view of Tobey (US20080302200A1) in further view of Wang (US20150314449A1) in yet further view of Somani (US20160034723A1) and in yet further view of Bradski (US9393686B1).
Regarding claim 7, Berard fails to disclose wherein the robot body further comprises: a counterweight coupled to the rotatable ring at a location opposite to the mechanical arm, the counterweight configured to counterbalance a weight of the mechanical arm.
Tobey teaches two arms coupled to the rotatable ring (see at least Figure 1, Figure 7, [0060] and [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard to incorporate the teachings of Tobey of two arms coupled to the rotatable ring since they are both directed to robots performing tasks and use of Tobey would increase efficiency and reliability.
Bradski teaches a counterweight coupled to a member at a location opposite to the mechanical arm, the counterweight configured to counterbalance a weight of the mechanical arm (see at least Figure 8, Col.18 line 53-Col.19 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Bradski of a counterweight coupled to 

Regarding claim 8, Berard as modified by Tobey, Wang and Somani fails to disclose wherein a weight of the counterweight is equal to the weight of the mechanical arm.
Bradski teaches wherein a weight of the counterweight is equal to the weight of the mechanical arm (see at least Figure 8, Col.18 line 53-Col.19 line 15).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Bradski wherein a weight of the counterweight is equal to the weight of the mechanical arm since they are all directed to robots performing tasks and use of Bradski would ensure increased safety and reliability.

Regarding claim 9, Berard as modified by Tobey, Wang and Somani fails to disclose wherein the counterweight is configured to extend and contract relative to the robot body.
Bradski teaches wherein the counterweight is configured to extend and contract relative to the robot body (see at least Figures 7 and 8, Col.3 lines 43-67, and Col.18 line 53-Col.19 line 15).


Regarding claim 13, Berard as modified by Tobey, Wang and Somani fails to disclose wherein the mechanical arm comprises a depth camera.
Bradski teaches wherein the mechanical arm comprises a depth camera (see at least Col.5 lines 37-48, Col.6 line 52-Col.7 line3 and Col.8 lines 20-33).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Bradski wherein the mechanical arm comprises a depth camera since they are all directed to robots performing tasks and use of Bradski would ensure increased accuracy and reliability.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Berard (US9987745B1) in view of Tobey (US20080302200A1) in further view of Wang (US20150314449A1)  in yet further view of Somani (US20160034723A1) and in yet further view of Sakamoto (JP2001038664A).
Regarding claim 20, Berard discloses a pressure sensor (see at least Col.6 lines 34-61).

Sakamoto teaches wherein the mechanical arm comprises a plurality of contact points, each of the plurality of contact points comprising a pressure sensor configured to measure force applied to the contact point (see at least abstract, Figure 1, [0006], [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Berard as modified by Tobey, Wang and Somani to incorporate the teachings of Sakamoto wherein the mechanical arm comprises a plurality of contact points, each of the plurality of contact points comprising a pressure sensor configured to measure force applied to the contact point since they are all directed to robots performing tasks and use of Sakamoto would ensure increased accuracy and safety, it would also increase the reliability of the system to avoid obstacles.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/S.M./Examiner, Art Unit 3667                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Primary Examiner, Art Unit 3667